DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/819972, filed on 11/21/2017.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claims 13-15 are objected to because of the following informalities:  The claims all recite “…the image processing apparatus according to claim 12”. However, claim 12 recites “a display method”. It is clear from the claim language that claims 13-15 should recite “…the display method according to claim 12”.  Appropriate correction is required.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of the claims of prior U.S. Patent No. 11128774. This is a statutory double patenting rejection.

Claim 1
Claim 1 of US 11128774
An image processing apparatus comprising;
An image reading apparatus comprising:
a display;
a display;
a conveyor that conveys a document sheet;
a conveyor that conveys a document sheet;
a reader that reads an image on the document sheet conveyed by the conveyor; and
a reader that reads an image on the document sheet conveyed by the conveyor; and
a controller that detects stapled document sheets conveyed by the conveyor,
a controller that determines whether stapled document sheets are conveyed by the conveyor…, 
wherein the controller detects a jam of document sheets conveyed by the conveyor,
wherein the controller further detects occurrence of a jam of document sheets conveyed by the conveyor,
wherein the display displays a first screen for the stapled document sheets according to detection of the stapled document sheets, and
wherein the display displays a first screen for the stapled document sheets if the controller determines that the stapled document sheets are conveyed by the conveyor,
wherein the display unit displays a second screen for the jam.
wherein the display displays a second screen for the jam according to the detection of the occurrence of the jam.


*Note- Regarding claim 1, the patented image reading apparatus processes the image data, therefore it is an “image processing apparatus”.

Regarding claim 2,  US 11128774 discloses the image processing apparatus according to claim 1 (see rejection of claim 1), wherein a display content of the first screen is different from a display content of the second screen (claim 1 of US 11128774).

Regarding claim 3, US 11128774 discloses the image processing apparatus according to claim 1, wherein the first screen is a screen for notifying that document sheets are stapled (claim 2).

Regarding claim 4, US 11128774 discloses the image processing apparatus according to claim 1, wherein the display content of the first screen includes display regarding disabling of a function for detecting stapled document sheets (claim 4).

Regarding claim 5, US 11128774 discloses the image processing apparatus according to claim 4, wherein the display content of the second screen does not include the display regarding disabling of the function (claim 5).

Regarding claim 6, US 11128774 discloses the image processing apparatus according to claim 1, wherein the conveyor conveys document sheets one by one from a document sheet tray (claim 6).

Regarding claim 7, US 11128774 discloses the image processing apparatus according to claim 1, further comprising a sensor, wherein the controller detects the stapled document sheets conveyed by the conveyor, based on a detecting result by the sensor (claim 7).

Regarding claim 8, US 11128774 discloses the image processing apparatus according to claim 7, further comprising another sensor, wherein the controller further detects, using the another sensor, occurrence of the jam of document sheets conveyed by the conveyor (claim 8).

Regarding claim 9, US 11128774 discloses the image processing apparatus according to claim 1, wherein the image processing apparatus receives a setting whether to disable a function for detecting stapled document sheets (claim 9).

Regarding claim 10,  US 11128774 discloses the image processing apparatus according to claim 9, wherein the image processing apparatus receives the setting whether to disable the function for detecting stapled document sheets, before conveyance by the conveyor is started (claim 10).

Regarding claim 11, US 11128774 discloses the image processing apparatus according to claim 1, further comprising a printer that prints the image read by the reader (claim 11).

Claim 12
Claim 12 of US 11128774
A display method comprising;
A display method comprising:
conveying a document sheet;
conveying a document sheet;
reading an image on the conveyed document sheet;
reading an image on the conveyed document sheet;
detecting stapled document sheets which are conveyed;
determining whether stapled document sheets are conveyed, based on a conveyance state of document sheets;
detecting a jam of document sheets which are conveyed;
detecting occurrence of a jam of conveyed document sheets;
displaying a first screen for the stapled document sheets according to detection of the stapled document sheets; and
displaying a first screen for the stapled document sheets if it is determined that the stapled document sheets are conveyed; and
displaying a second screen for the jam.
displaying a second screen for the jam according to the detection of the occurrence of the jam...



Regarding claim 13, US 11128774 discloses the image processing apparatus according to claim 12, wherein a display content of the first screen is different from the second screen (claim 1).

Regarding claim 14, US 11128774 discloses the image processing apparatus according to claim 12, wherein the first screen is a screen for notifying that document sheets are stapled (claim 2).

Regarding claim 15, US 11128774 discloses the image processing apparatus according to claim 12, further comprising printing the read image (claim 11).

Claim 16
Claim 13 of US 11128774
A non-transitory computer readable storage medium for storing a computer program for performing a control method for controlling an image reading apparatus, the control method comprising:
A non-transitory computer readable storage medium for storing a computer program for performing a control method for controlling an image reading apparatus, the control method comprising:
conveying a document sheet;
conveying a document sheet;
reading an image on the conveyed document sheet;
reading an image on the conveyed document sheet;
detecting stapled document sheets which are conveyed;
determining whether stapled document sheets are conveyed,…
detecting a jam of document sheets which are conveyed;
detecting occurrence of a jam of conveyed document sheets;
displaying a first screen for the stapled document sheets according to detection of the stapled document sheets; and
displaying a first screen for the stapled document sheets if it is determined that the stapled document sheets are conveyed; and
displaying a second screen for the jam.
displaying a second screen for the jam according to the detection of the occurrence of the jam.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                           
June 9, 2022